                  12/3/2019

                                                                     December 2, 2019

VIA ECF
                                     The December 4 sentencing is adjourned to December 17, 2019,
The Honorable Edgardo Ramos
U.S. District Judge                  at 10:45 a.m.
U.S. District Court for the Southern SO ORDERED.
District Court of New York
40 Foley Square
                                                                          12/3/2019
New York, New York 10007

              Re: United States v. James Toner
                    No. 17-cr-0569 (ER)


       Dear Judge Ramos:

        On behalf of Defendant James Toner, I respectfully request a brief adjournment of his
sentencing hearing currently scheduled for Wednesday, December 4, 2019. Mr. Toner just
retained me to replace Lee Vartan, Esq., his current counsel of record who may have developed a
recent conflict of interest. I filed a notice of appearance today and will promptly file a
substitution of counsel in compliance with Local Criminal Rule 1.2 and Local Civil Rule 1.4 for
the Court’s review and approval.

       The government, through AUSA Olga Zverovich, consents to my request for a brief
adjournment of Mr. Toner’s sentencing hearing. Subject to the Court’s schedule, we jointly
propose a two-week adjournment to allow for the filing of the parties’ respective sentencing
memorandum. Thank you in advance.



                                                    Respectfully submitted,

                                                    /s/ Rodney Villazor

                                                    Rodney Villazor
                                                    Smith Villazor, LLP


cc:    AUSA Olga Zverovich
